In an action to foreclose a mortgage, the defendant Brooke Associates appeals (1) from a decision of the Supreme Court, Nassau County (Molloy, J.), dated January 21, 1994, which granted *695the plaintiff’s motion for a judgment of foreclosure and sale, and (2) a judgment of foreclosure and sale of the same court, entered January 24,1994.
Ordered that the appeal from the decision is dismissed since no appeal lies from a decision; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The defendant’s contentions are without merit (see, Peoples Westchester Sav. Bank v Parry, 147 AD2d 463; Isaacson v Karpe, 84 AD2d 868). Miller, J. P., Joy, Krausman and Goldstein, JJ., concur.